Citation Nr: 1131388	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded the case for further development in June 2009 and July 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for a right ankle disorder and a thoracic spine disorder; however, during the pendency of the appeal, the Board granted service connection for a right ankle disorder in a June 2009 decision and service connection for a thoracic spine disorder in a July 2010 decision.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current lumbar spine disorder that is causally or etiologically related to his military service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in June 2005, prior to the initial decision on the claim in February 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The June 2005 letter informed the Veteran of the evidence needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  He was advised that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

In addition, an April 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Following the April 2006 letter, the RO readjudicated the appellant's claim for service connection for a lumbar spine disorder in a statement of the case and supplemental statements of the case (SSOC).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the appellant will result in proceeding with the issuance of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board concludes below that service connection for a lumbar spine disorder is not warranted.  Thus, any questions as to the appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim. 

The Board remanded the case in July 2010 and directed that all necessary steps be taken to obtain medical records from Dr. W. (initials used to protect the Veteran's privacy).  Following that remand, the Appeals Management Center (AMC) sent a letter to the Veteran dated in August 2010.  A release form was enclosed (VA Form 21-4142), and it was requested that he complete and return the form in order to obtain treatment records from Dr. W.  He was also advised that he could obtain and submit such records to VA himself.  However, to date, the Veteran has not submitted such records or provided any response to the August 2010 letter.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

The Board finds that additional treatment records are not available and that any further efforts to retrieve such records would be futile. 38 C.F.R. § 3.159(c)(1).  Therefore, there has been substantial compliance with the Board's July 2010 remand directives, and VA has fulfilled its duty to assist the appellant in obtaining all pertinent treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

In addition, the Veteran was afforded VA examinations in July 2009 and November 2010 in connection with his claim for service connection for a lumbar spine disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the July 2009 and November 2010 VA examinations and medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.  His service treatment records do show that he complained of a pinched nerve in the area of his right shoulder blade and was diagnosed with a muscle strain of the right rhomboid.  However, it was specifically noted that there was no radiation of pain and that he had full range of motion of his back.  Indeed, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of an actual lumbar spine disorder or injury.

Moreover, the medical evidence of record does not show that the Veteran sought treatment immediately following his separation from service or for many years thereafter.  Therefore, the Board finds that a lumbar spine disorder did not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a lumbar spine disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board does acknowledge the contentions of the Veteran and his representative that he developed a chronic lumbar spine disorder in service and had a continuity of symptomatology thereafter.  In this regard, the Veteran told the July 2009 VA examiner that his back bothered him ever since an injury in service.  His representative also submitted a brief in July 2011 in which he contended that the Veteran had a continuity of symptoms since service.  

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has continued to have back problems since service.  However, his allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing that he had any complaints, treatment, or diagnosis of a lumbar spine disorder in service or for many years thereafter.  Although there is evidence of a rhomboid muscle strain, there was no evidence of any lumbar spine problems as he has contended.  Rather, it was noted that he did not have any radiating pain and that his range of motion of the back was normal.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Moreover, the Board notes that the Veteran's own statements regarding the onset of his current lumbar spine disorder are inconsistent.  For example, VA treatment records dated in August 2001 indicate that he had injured his mid back.  Although he reported having a similar injury 10 years earlier, he stated that the symptoms had subsided, which directly contradicts his assertion that he has had a chronic back disorder with continuous symptoms.  Likewise, private medical records dated in August 2008 noted that the Veteran had indicated that his back had been aching since August 2007.  In particular, he described an onset of back pain and paraspinal muscle spasm after lifting dumbbells.  Such statements suggest that the Veteran sustained a post-service injury that led to his current symptoms rather than having a continuity of symptomatology since service.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his lumbar spine disorder to be not credible.

In addition to the lack of evidence showing that a lumbar spine disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran's reported history regarding the onset of the disorder has been found not credible.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Moreover, the July 2009 VA examiner reviewed the claims file and medical history and performed a physical examination.  He found it significant that the there was no lumbar involvement during the Veteran's November 1989 and July 1997 and private examinations.  Instead, the Veteran only had thoracic and rhomboid strains, and in November 1989, he had pain over the right shoulder blade without any radiation.  The examiner also observed that the service treatments records only suggested a right rhomboid strain and indicated that the lumbar spine was not mentioned until 2008.  Following the examination, the Veteran was diagnosed with mild degenerative disc disease of L3-L4 and L4-L5, as well as a thoracic strain and muscular thoracic scoliosis.  With respect to the lumbar spine disability, the examiner opined that the disorder was not related to or caused by the documented injury in service and treatment to the right rhomboid muscle.  He also stated that a discussion of whether it is otherwise related to service would be mere speculation because there was no documentation of a lumbar injury in service.

In addition, the same VA examiner reviewed the claims file again in November 2010 after the AMC had attempted to obtain additional medical records.  The examiner stated that, in view of the available medical records and basic physiology and pathophysiology, one would find it biologically implausible that the Veteran's right rhomboid strain in service would lead to the development of degenerative lumbar spine disease.  He noted that the Veteran had first sought treatment for his lumbar spine complaints after lifting dumbbells and commented that the MRI findings are consistent with what one would find in someone his age with a history of working in an airline baggage area and delivering soft drinks with loads of 50 to 100 pounds or more, albeit using a truck cart most of the time.  Therefore, the examiner opined that the Veteran's lumbar degenerative disc disease and lumbar symptoms are not at least as likely as not related to or caused by his rhomboid/thoracic strain complaints. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


